 MARMAC COMPANY, INC.315Marmac Company,Inc.andUnited Rubber,Cork,Linoleum &PlasticWorkers of America,AFL-CIO,Petitioner.Case No.24-RC-1133.March 19, 1959DECISION AND DIRECTIONPursuant to a stipulation and certification upon consent electionexecuted on December 10, 1958, an election by secret ballot was con-ducted on December 11, 1958, under the direction and supervision ofthe Regional Director for the Twenty-fourth Region, among the em-ployees in the agreed appropriate unit.Following the election, theRegional Director served upon the parties a tally of ballots whichshowed that of approximately 254 eligible employees 238 cast ballots,of which 114 were for the Petitioner, 113 were against the Petitioner,1was void, and 11 were challenged.Thereafter, the Employertimely filed objections to conduct affecting the election.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director conducted an investiga-tion and on February 12, 1959, issued and served upon the partieshis report on objections and challenged ballots in which he foundthat the objections do not raise substantial and material issues affect-ing the results of the election and recommended that the objectionsbe overruled.He further recommended that the challenges to theballots ofMaria Cortes, Petrita Guadalupe Ortiz, Rose UrbinaRamos, Isabelita Melendez, Isabel Rodriguez Alier, Carmen MariaAlayon, Aida Luz Rivera Roman, and Adalberta Borgos be sus-tained, and that the challenges to the ballots of Manuel R. Villamil,Julia Garcia de Ruiz, and Nicolas Damiani be overruled.On Feb-ruary 20, 1959, the Employer filed exceptions to the Regional Direc-tor's report with respect to the objections.However, no exceptionswere filed to the Regional Director's report with respect to the chal-lenged ballots.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Fanning].Upon consideration of the Regional Director's report, the excep-tions, and the applicable portions of the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.123 NLRB No. 45. 316DECISIONSOr NATIONALLABOR RELATIONS BOARD4.In agreement with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees at the Employer'sSanturce; Puerto Rico, plant, excluding all office clerical employees,professional employees, executive and administrative personnel,guards, and supervisors as defined in the Act.In the absence of any exceptions to the Regional Director's reporton challenged ballots, and in accord with his recommendations, wehereby overrule the challenges to the ballots of Manuel R. Villamil,Julia Garcia de Ruiz, and Nicolas Damiani, and sustain the chal-lenges to the remaining eight ballots.As the three challenged bal-lots, which have been overruled, are sufficient in number to determinethe results of the election, we shall direct that these three ballots im-mediately be opened and counted. If, after the ballots are openedand counted, the Petitioner shall have received a majority of thevalid ballots cast, we shall, at that time, consider and determine themerits of the Employer's objection to the election and its exceptionsto the Regional Director's report.[The Board directed that the Regional Director for the Twenty-fourth Region shall, within 10 days from the date of this Direction,open and count the ballots of Manuel R. Villamil, Julia Garcia deRuiz, and Nicolas Damiani, and thereafter upon the parties a revisedtally of ballots.If the Petitioner receives a majority of the validvotes cast, the Board shall then consider the objections to conductaffecting the results of the election; if the Petitioner does not re-ceive a majority of the valid votes the Regional Director shall issuea certification of results of election.]Paxton Wholesale Grocery CompanyandAmalgamated MeatCutters Union,Local398,AFL-CIO, Petitioner.Cases Nos.13-RC-6335 through 13-RC-6344.March 20, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before William Boetticher,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].123 NLRB No. 34.